                                                                                      Case 3:19-cv-00523-MMD-CLB Document 56 Filed 06/19/20 Page 1 of 2



                                                                                  1   Charles R. Zeh, Esq.
                                                                                      State Bar No: 1739
                                                                                  2   Pete Cladianos III, Esq.
                                                                                      State Bar No: 8406
                                                                                  3   The Law Offices of Charles R. Zeh, Esq.
                                                                                      50 West Liberty Street, Suite 950
                                                                                  4   Reno, NV 89501
                                                                                      Phone: 775.323.5700
                                                                                  5   Fax: 775.786.8183
                                                                                      e-mail: crzeh@aol.com
                                                                                  6
                                                                                      Attorneys for defendants
                                                                                  7   Debashis Bagchi and Jon Bengtson
                                                                                  8
                                                                                  9                          IN THE UNITED STATES DISTRICT COURT
                                                                                 10                                 FOR THE DISTRICT OF NEVADA
                                                                                 11                                                *****
                                                                                       Jaime Martorell, an individual                 CASE NO.: 3:19-cv-00523-MMD-CLB
                                                                                 12
Law Offices of Charles R. Zeh, Esq.

                                      Tel.: (775) 323-5700 FAX: (775) 786-8183




                                                                                                      Plaintiff,
                                           50 West Liberty Street, Suite 950




                                                                                 13
                                                 Reno, Nevada 89501




                                                                                              vs.                                           Stipulation to Amend the Deadline for
                                                                                 14                                                         Expert Witness Disclosure
                                                                                 15    Debashis Bagchi, an individual and Jon
                                                                                       Bengtson, an individual,                                          (Third Request)
                                                                                 16                   Defendants.
                                                                                 17
                                                                                 18          Defendants, Debashis Bagchi and Jon Bengtson, by and through their counsel, Pete
                                                                                 19   Cladianos III, Esq., and Charles R. Zeh, Esq., The Law Offices of Charles R. Zeh, Esq., and the
                                                                                 20   plaintiff, Jaime Martorell, by and through his counsel, Anthony Hall, Esq., and Jeremy Clarke,
                                                                                 21   Esq., Simons Hall Johnston PC, do hereby stipulate and agree to amend the Stipulated Discovery
                                                                                 22   Plan and Scheduling Order dated October 28, 2019, to extend the deadlines for the disclosure of
                                                                                 23   expert witnesses and the disclosure of rebuttal expert witnesses. The reasons for this request are
                                                                                 24   twofold. First, the previously stipulated discovery date was a Saturday which made timely
                                                                                 25   disclosure difficult. Second, the restrictions placed upon the economy in general and travel, in
                                                                                 26   particular, amid the COVID-19 pandemic have made it difficult for the expert witnesses to
                                                                                 27   complete their reports. The parties agree that these factors create good cause for requesting this
                                                                                 28   extension within 21 days before the deadline.
                                                                                                                                      -1-
     Case 3:19-cv-00523-MMD-CLB Document 56 Filed 06/19/20 Page 2 of 2



 1   In order to resolve the scheduling concerns, the parties agree to extend the deadline for the initial

 2   disclosure of expert witnesses and the disclosure of rebuttal experts, as set forth below:

 3                 1.            The disclosure of expert witnesses shall be completed on or before June 26, 2020.

 4   This is more than 30 days prior to the discovery cut-off date.

 5                 2.            The disclosure of rebuttal expert witnesses is anticipated to be completed on or

 6   before July 26, 2020. This rebuttal expert disclosure deadline would be 30 days later. However,

 7   plaintiff may request and defendants would agree to additional time for a rebuttal disclosure,

 8   should it be required.

 9                 3.            All other deadlines set forth in this matter shall remain in effect.

10                 This is the third request for an extension of time for discovery in this matter.

11   Dated: June 19, 2020                                                                   Dated: June 19, 2020

12   By: /s/Jeremy Clarke, Esq.                                                             By: /s/ Pete Cladianos III, Esq.
            Jeremy Clarke, Esq.                                                                    Pete Cladianos III, Esq.
13          Nevada State Bar No. 13849                                                             Nevada State Bar No. 8406
            Simons Hall Johnston PC                                                                The Law Offices of Charles R. Zeh, Esq.
14          6490 S. McCarran Blvd., Ste. F-46                                                      50 West Liberty Street, Suite 950
            Reno, NV 89509                                                                         Reno, NV 89501
15         Attorneys for plaintiff                                                                Attorneys for defendants

16
17                                                                                        ORDER

18   IT IS SO ORDERED.

19   Dated this ____          June
                 19thday of _____________, 2020.

20
                                                                                                         ________________________________
21                                                                                                       United States Magistrate Judge
22
     S:\Clients\Airwire Technologies\Federal 3 19-cv-00523\Pleadings\Stipulation.Extension.Time.Expert.disclose R5_mtd.wpd

23
24
25
26
27
28
                                                                                              -2-
